James R. Cooper, Judge. The appellee has moved to waive the abstracting requirement regarding the contents of a 911 tape that was introduced into evidence at trial. The appellee notes that no transcription of the tape was introduced at trial, and asserts that although the appellant failed to abstract the tape, the contents of the tape itself are necessary for a determination of the issues at hand.  Rule 4-2 (a) (6) of the Arkansas Supreme Court and Court of Appeals provides that, whenever an exhibit which cannot be abstracted in words must be examined for a clear understanding of the testimony, the appellant shall reproduce the exhibit by a suitable process and attach it to the abstract. However, the Rule also permits the appellate court to waive this requirement where it would be impractical. The appellee asserts in its motion that it would be impractical to abstract the tape and, in the absence of any opposition from the appellant, we grant the appellee’s motion. Motion to waive abstracting requirement granted. Jennings, CJ., and Mayfield, Rogers, and Neal, JJ., agree. Robbins, Stroud, and Griffen, JJ., would remand.